Order                                                                                 Michigan Supreme
                                                                                                  Court
                                                                                      Lansing, Michigan
  February 4, 2015
                                                                                        Robert P. Young, Jr.,
                                                                                                   Chief Justice

  148674(85)                                                                             Stephen J. Markman
                                                                                             Mary Beth Kelly
                                                                                              Brian K. Zahra
                                                                                      Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                          David F. Viviano
                                                                                        Richard H. Bernstein,
            Plaintiff-Appellee,                                                                         Justices
                                                             SC: 148674
  v                                                          COA: 313750
                                                             Wayne CC: 12-004559-FC
  SHAWQUANDA BOROM,
             Defendant-Appellant.
  ________________________________________/

       On order of the Court, the motion for clarification is considered, and it is
  DENIED.


        BERNSTEIN, J., not participating.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                             February 4, 2015